DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks, filed on 11/24/2021, has been entered. The previous prior art rejection has been removed and a new prior art rejection is applied to address the claim amendments.
The amendments and remarks, filed on 11/24/2021, has been entered.  The claim amendments overcome the previous 112(b) rejection of claims 13 and 16.

Claim Status
Claims 1-17 and 32-34 are pending and being examined and claims 18-31 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 32-34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “an array of vias” in line 5.  Specifically, the specification does not discuss the phrase/limitation “array of vias”.  Further, the applicant did not specify where support for the “array of vias” structure is provided, and the phrase/limitation is not explicitly discussed in the specification provided.  Examiner notes that the specification provides support for multiple/plurality of vias, but does not specifically describe the vias as being in an “array”.  Thus, the limitation fails to comply with the written description requirement.  The examiner notes that the term “array of vias” was not in the original claims as filed, therefore “array of vias” is considered new matter.  Claims 2-17 and 32-34 are rejected by virtue of dependency on claim 1.  Examiner notes that an “array” is defined as an arrangement, thus the “array of vias” will be interpreted as an arrangement of more than one via.
Claim 1 recites the limitation “the array of vias are removably coupled to the electronic interface” in line 9.  Further, the applicant did not specify where support for the coupling of the “array of vias” is provided, and the phrase/limitation is not explicitly discussed in the specification provided.  Thus, the limitation fails to comply with the written description requirement and is considered new matter.  Claims 2-17 and 32-34 are rejected by virtue of dependency on claim 1.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the array of vias are removably coupled to the electronic interface” in line 9.  The limitation is unclear as to how the array of vias are “removably coupled” when the cell culture interface is stacked on the electronic interface.  Specifically, when the cell culture interface (which has the vias) is stacked onto the electronic interface, it is unclear how the vias are removably coupled.  Examiner notes the stacking of the interfaces applies that they are coupled together, so how do the vias in the cell culture interface then become removably coupled while the two interfaces are stacked/coupled together?  For the purpose of examination, the examiner interprets that the cell culture interface is removably coupled to the electronic interface.  Claims 2-17 and 32-34 are rejected by virtue of dependency on claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-8, 13-16, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Bellew et al (US 20090074951 A1; hereinafter “Bellew”; already of record) in view of Tipgunlakant et al (US 20140273191 A1; hereinafter “Tipgunlakant”; already of record). 
Regarding claim 1, Bellew teaches a system (Bellew; para [100]; Fig. 1; sensor assembly 100) comprising: 
an electronic interface (Bellew; para [108, 109, 110]; Fig. 1; electronic component 124)
a substrate (Bellew; para [107]; Fig. 1; a rigid housing 122), where the substrate is coupled to the electronic interface (Bellew; para [108]; Fig. 1; an electronic component 124 is mounted on the rigid housing 122); and 

a first layer (Bellew; para [100, 101, 109]; Fig. 1; cavity 108) comprising an array of vias (Bellew; para [101, 109, 114]; Fig. 1; vias 110; examiner notes that Bellew teaches an arrangement of vias as seen in Fig. 1 and that more than one via is present), where the vias extends from a first surface of the first layer to a second surface of the first layer (Bellew; para [101]; Fig. 1; The via 106 leads from the cavity 108 formed on the top surface of the sensor 106); 
a second layer (Bellew; para [105, 111, 112]; Fig. 1; sample reservoir 120), where the second layer is optically transparent and is configured to contact a cell culture (Bellew; para [32]; membrane on the first surface enclosing the cavity… membrane can be fabricated out of non-conductive materials such as glass); and 
where the cell culture interface is configured to relay an energy between a cell and the electronic interface through the array of vias (Bellew; para [109]; Gold studs 126 are provided on the electronic component 124 to provide electrical communication between the sensor 106 and the electronic component 124).
Bellew does not teach wherein the array of vias are removably coupled to the electronic interface when the cell culture interface is stacked on the electronic interface.
However, Tipgunlakant teaches an analogous art of cell incubation system (Tipgunlakant; Abstract) comprising an electronic interface (Tipgunlakant; para [397]; the interfacing module can additionally comprise one or more of various additional components including but not limited to electronic circuitry) and a cell culture interface further comprising an array of vias (Tipgunlakant; para [318, 401]; Fig. 33; removable replaceable media element 3310; examiner notes that the removable replaceable media elements comprise arrays of indented "wells), wherein the array of vias are removably coupled to the electronic interface when the cell culture interface is stacked on the 
Regarding claim 2, modified Bellew teaches the system of claim 1, wherein the electronic interface is selected from the group consisting of: a pixelated integrated circuit array, a complementary metal-oxide semiconductor microchip, microelectromechanical system, a silicon photonic chip, a charge- couple device, an application specific instruction set processor, an application specific integrated circuit, a complex programmable logic device, a field programmable gate array, a field programmable nanowire interconnect, a field programmable analog array, a field programmable object array, a generic array logic device, a macrocell array, a peripheral module interface, a programmable array logic, a programmable logic array, and a erasable programmable logic device (Bellew; para [109]; Gold studs 126 are provided on the electronic component 124…The gold studs may be shaped to interface an off-the-shelf electronic component, such as an amplifier, to a customized sensor such as a MEMS).  Examiner indicates MEMS is commonly known as a microelectromechanical system.
Regarding claim 3, modified Bellew teaches the system of claim 1, wherein the via is selected from the group consisting of: electrical vias and optical vias (Bellew; para [25]; conductive vias).
Regarding claim 4, 
Regarding claim 5, modified Bellew teaches the system of claim 1, wherein the substrate is removably coupled to the cell culture interface (Bellew; para [48]; The sensor module and the housing assembly may be modular and interchangeable).
Regarding claim 6, modified Bellew teaches the system of claim 1, wherein the electronic interface is configured to electrically, optically, or electrically and optically couple to the cell culture interface (Bellew; para [109]; Gold studs 126 are provided on the electronic component 124 to provide electrical communication between the sensor 106 and the electronic component 124).
Regarding claim 7, modified Bellew teaches the system of claim 1, wherein the first layer and the second layer are substantially the same (Bellew; para [40]; sensor module includes a non-conductive frame for the sensor. The nonconductive frame at least partially forms the reservoir…nonconductive frame made of ceramic).
Regarding claim 8, modified Bellew teaches the system of claim 1, wherein the first layer and the second layer are substantially different (Bellew; para [40, 102]; the nonconductive frame is formed from an alumina card or other ceramic).  Examiner indicates that the nonconductive frame may be formed of other ceramics, thus the first and second layer may be different ceramic materials. 
Regarding claim 9, modified Bellew teaches the system of claim 1, wherein the cell culture interface is biocompatible (Bellew; para [105]; sample reservoir 120 may be adapted to hold therein a sample such as liquid or a gel containing materials to be tested).
Regarding claim 13, 
Regarding claim 14, modified Bellew teaches the system of claim 1, wherein the substrate comprises a polymer or glass (Bellew; para [27]; substrate can comprise glass).
Regarding claim 15, modified Bellew teaches the system of claim 1, wherein the first layer, the second layer, or both the first and the second layer comprise a polymer or glass (Bellew; para [112]; The window assembly also includes a window 136 that can be positioned directly above the reservoir 120. The window 136 may be made of several materials including glass).
Regarding claim 16, modified Bellew teaches the system of claim 1, wherein the cell culture interface further comprises a structured layer and wherein the structured layer is coupled to the second layer (Bellew; para [40, 100]; Fig. 1; holes or cavities formed therein to accommodate components or the reservoir…cavity 108).
Regarding claim 17, modified Bellew teaches the system of claim 16, wherein the structured layer comprises a well, a microchannel, or both a well and a microchannel (Bellew; para [34]; The cavity is preferably 0.1 to 2 microns deep).
Regarding claim 32, modified Bellew teaches a method comprising: 
culturing cells on the cell culture interface of the system (Bellew; para [25, 39]; A sample may be acquired from cell cultures…The reservoir is adapted to retain a sample solution) of claim 1; and 
relaying an energy between the cells and the electronic interface through the cell culture interface (Bellew; para [109]; Gold studs 126 are provided on the electronic component 124 to provide electrical communication between the sensor 106 and the electronic component 124).
Regarding claim 33, modified Bellew teaches the method of claim 32, wherein the cells are embryonic stem cells, neurons, or cardiac cells (Bellew; para [198]; contractile cells obtained from cardiac muscle).
Regarding claim 34, modified Bellew teaches the method of claim 32, further comprising the step of adding a compound to the cells (Bellew; para [69]; cells in vitro may be contacted with one or .
Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bellew in view of Tipgunlakant, and in further view of Legallais et al (US 20160084632 A1; hereinafter “Legallais”; already of record).
Regarding claim 10, modified Bellew the system of claim 1, with the cell culture interface.
Modifed Bellew does not teach the cell culture interface further comprising an alignment structure.
However, Legallais teaches an analogous art of a microsystem (Legallais; Abstract) comprising a cell culture interface (Legallais; para [113, 117, 121, 128]; Fig. 1; microstructured chamber 15) further comprising an alignment structure (Legallais; para [133]; Fig. 2a; connectors 16).  It would have been obvious to one of ordinary skill in the art to have modified the cell culture interface of modified Bellew to comprise the alignment structure of Legallais, because Legallais teaches that the connectors may be detachable to be easily dismantled (Legallais; para [152]). 
Regarding claim 11, Bellew the system of claim 10 (the cell culture interface of modified Bellew is modified to comprise an alignment structure as taught by Legallais discussed above in claim 10), with the substrate.
Modified Bellew does not teach the substrate further comprising an alignment structure.
However, Legallais teaches an analogous art of a microsystem (Legallais; Abstract) comprising a substrate (Legallais; para [133]; Fig. 2a; well 10) further comprising an alignment structure (Legallais; para [133]; Fig. 2a; connectors 16).  It would have been obvious to one of ordinary skill in the art to have modified the substrate of modified Bellew to comprise the alignment structure of Legallais, because Legallais teaches that the connectors may be detachable to be easily dismantled (Legallais; para [152]). Regarding claim 12, Bellew the system of claim 10, wherein the cell culture interface is coupled to the 
Regarding claim 12, modified Bellew the system of claim 10, wherein the cell culture interface is coupled to the substrate via the alignment structures (Legallais; para [133]; direct communication between the well 10 and the chamber 15 via the set of connectors 16).

Response to Amendment
	Applicant’s arguments filed, 3/29/2021, have been considered but are moot because the arguments are towards the amended claims and not the prior art rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798